Citation Nr: 0217921	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-06 907A	)	DATE
	)
	)


THE ISSUE

Whether a March 1980 decision of the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
not granting service connection for postoperative 
residuals of a fractured left forearm.


REPRESENTATION

Moving party represented by:  Gregory A. Morton, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (referred to herein as "moving party") had 
active duty from April 1948 to March 1952, October 1952 to 
September 1953, and March 1955 to September 1964.    

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a 
March 1980 decision of the Board, which denied an appeal 
for service connection for postoperative residuals of a 
fractured left forearm.  The moving party moved the Board 
to find that the March 1980 Board decision was clearly and 
unmistakably erroneous.  A motion for review on the basis 
of CUE in the prior March 1980 Board decision was received 
from the moving party's representative in June 2002.  The 
June 2002 written submission by the representative 
specifically alleged CUE in the March 1980 Board decision.  
See 38 C.F.R. § 20.1400(a) (2002).  


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 do not apply to 
motions for revision or reversal on the basis of CUE in 
prior Board decisions.  

2.  The March 1980 Board decision implicitly reopened and 
denied on the merits an appealed claim for service 
connection for postoperative residuals of a fractured left 
forearm. 

3.  The March 1980 Board decision undebatably erred in its 
conclusion that service connection for postoperative 
residuals of a fractured left forearm was not warranted: 
the Board undebatably erred in its factual finding that no 
increase in preexisting left arm fracture disability 
occurred in service, and erred in its legal conclusion 
that the preexisting disability was not aggravated by 
service; but for the errors, the outcome of the claim 
would have been a grant of the appeal for service 
connection for postoperative residuals of a fractured left 
forearm. 



CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 do not apply to 
motions for revision or reversal on the basis of CUE in 
prior Board decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West Supp. 2002); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001). 

2.  The March 1980 Board decision to deny an appeal for 
service connection for postoperative residuals of a 
fractured left forearm is clearly and unmistakably 
erroneous, warranting reversal of the decision and a grant 
of service connection for postoperative residuals of a 
fractured left forearm.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.1400-20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, however, do not 
apply to motions for CUE in previous Board decisions.  See 
Livesay, 15 Vet. App. at 178-79. 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to an opinion of the VA 
General Counsel, VAOPGCPREC 1-98, the Board's authority 
applies to any claim pending on or filed after the date of 
enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400.  The moving party's motion for review 
or revision was filed with the Board by the veteran's 
representative in June 2002. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes the error, the 
prior decision shall be reversed or revised.  A request 
for revision of a Board decision based on CUE may be 
instituted by the Board on its own motion or upon request 
of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error.  Generally, either 
the correct facts, as they were known 
at the time, were not before the Board, 
or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable 
error in a prior Board decision must be based on the 
record and the law that existed when that decision was 
made.  For a Board decision issued on or after July 21, 
1992, the record to be reviewed includes relevant 
documents possessed by VA not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  
38 C.F.R. § 20.1403(b).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE 
are: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, 
the Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  The Court has 
also held that a finding that there was such error "must 
be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether 
error existed in the prior decision.  Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).  The error must be one which 
would have manifestly changed the outcome at the time that 
it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds cannot differ, 
that the results would have been manifestly different but 
for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In a March 1980 decision, the Board entered the pertinent 
finding of fact that "[t]he evidence submitted subsequent 
to the November 1977 rating board decision does not show 
that the veteran's preexisting left arm fracture increased 
in severity during military service."  The Board entered 
the conclusion of law that the evidence of record did "not 
present a new factual basis justifying a grant of service 
connection for the postoperative residuals of a fracture 
of the left forearm."  The Board's March 1980 decision was 
that "[e]ntitlement to service connection for the 
postoperative residuals of a fracture of the left forearm 
is not established."  

In a June 2002 brief in support of appellant's motion, the 
moving party's representative contends that the March 1980 
Board decision was clearly and unmistakably erroneous 
because it improperly determined that the veteran's left 
forearm fracture was in fact a preexisting "disability."  
The moving party's representative also contends, 
alternatively, that the March 1980 Board decision was 
clearly and unmistakably erroneous in finding that a 
preexisting fracture of the left forearm was not 
aggravated by service. 

As there was a prior final November 1977 RO rating 
decision denial of service connection, which had become 
final as the result of an untimely appeal by the veteran, 
the veteran's untimely VA Form 9, dated and received in 
July 1979, served as an application to reopen a claim for 
service connection for postoperative residuals of a 
fractured left forearm.  The statement of the case leading 
to the March 1980 Board decision indicated that the issue 
being appealed to the Board was essentially whether new 
and material evidence had been presented to reopen a claim 
for service connection for postoperative residuals of a 
fractured left forearm.

Notwithstanding the characterization of the issue in the 
statement of the case, the Board finds that the March 1980 
Board decision implicitly reopened the claim for service 
connection for postoperative residuals of a fractured left 
forearm, reached the merits of the claim, and denied the 
appealed claim on the merits.  On the title page, the 
March 1980 Board decision characterized the issue as one 
of "[s]ervice connection for the postoperative residuals 
of a fractured left forearm" rather than one of whether 
new and material evidence had been presented to reopen the 
claim.  The March 1980 Board decision did not include the 
law or regulations pertaining to the requirements for 
reopening a claim, did not include a discussion of the 
requirements for reopening a prior final decision, and 
indicated that the Board had considered the merit-based 
standard of "reasonable doubt" in reaching its 
conclusions.  The finding of fact, while purporting to 
address evidence received since the final rating decision 
in November 1977, was merit-based, addressing the question 
of whether preexisting disability had in fact increased in 
severity during service.  The conclusion of law, likewise, 
while noting the prior final rating decision and using 
partial language of reopening ("a new factual basis"), 
applied the test of whether the evidence of record 
"justif[ied] a grant of service connection for the 
postoperative residuals of a fracture of the left 
forearm."  Additionally, the Board's "decision" in March 
1980 was that "service connection" had not been 
established.  

As the only way to reach the merits of the underlying 
claim to reopen (in this case, a claim for service 
connection) is to first reopen the claim, the Board finds 
that the March 1980 Board decision tacitly reopened the 
claim for service connection for postoperative residuals 
of a fracture of the left forearm.  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  For 
these reasons, the Board finds that, notwithstanding the 
March 1980 Board decision's use of language that purported 
not to find a new factual basis in the evidence since 
November 1977, the March 1980 decision in fact reopened 
the veteran's claim for service connection and denied the 
claim on the merits.  The question now before the Board is 
whether the March 1980 Board decision's merit-based denial 
of the veteran's appeal contained CUE.

After a review of the evidence of record at the time of 
the March 1980 Board decision, the Board now finds that 
the March 1980 Board decision undebatably erred in its 
conclusion that service connection for postoperative 
residuals of a fractured left forearm was not warranted.  
In its March 1980 decision, the Board undebatably erred in 
its factual finding that no increase in preexisting left 
arm fracture disability occurred in service.  The facts 
undebatably show increase of preexisting disability in 
service.  The evidence of record extant in March 1980 
clearly and unmistakably showed that the veteran had 
postoperative residuals (including hardware) of left 
forearm fracture at service entrance in 1952; the 
September 1952 service entrance examination was negative 
for any complaints or findings (other than the reported 
occurrence of postoperative fracture); the veteran had no 
difficulty with the left arm from service entrance in 
October 1952 until an in-service injury or reinjury of the 
left forearm in May 1955 while unloading boxes; and that 
thereafter the veteran experienced increased and 
persistent symptoms.  

The evidence of record reflects that from May 1955 in 
service the veteran experienced aching and pain on 
strenuous use, tenderness and persistent pain over the 
left radius, minimal to moderate deformity of the left 
forearm (a disproportion at the wrist between the radius 
and the ulna), limitation of supination and pronation (50 
percent limitation by 1960), then mild fibrous ankylosis 
of the left forearm, that he underwent multiple in-service 
surgeries and outpatient treatment, and that he was placed 
on temporary and permanent profiles that limited lifting, 
carrying, or handling heavy objects or upper extremity 
calisthenics.  While the March 1980 Board decision 
reported a July 1964 service separation examination as 
showing no complaints regarding the left arm, both the 
history and examination report are prima facie inaccurate 
so as to be of virtually no probative value.  At that 
examination, the veteran indicated no history or 
complaints of "bone, joint, or other deformity," while the 
service medical evidence is replete with such complaints 
and findings regarding the left forearm fracture 
residuals.  The examination report failed to even 
acknowledge any more than a scar to the left forearm, a 
finding that is not consistent with the service medical 
record evidence, and that further indicates virtually no 
review of the service medical record evidence by the 
service separation examiner.  The persistent symptoms, 
especially of pain, tenderness, and limitation of motion 
beginning in May 1955, juxtaposed with the absence of 
symptoms during service from October 1952 to May 1955, 
clearly and undebatably demonstrate an increase in left 
forearm disability during service.  

As a consequence of this erroneous factual determination, 
in its March 1980 decision, the Board undebatably erred in 
its legal conclusion that the veteran's preexisting left 
arm fracture disability was not "aggravated" by service.  
The Board erred in its application of the statutory (38 
U.S.C. § 1153) and regulatory (38 C.F.R. § 3.306) 
provisions regarding aggravation of preexisting disability 
in service.  

After finding there was in fact no increase in severity 
during service, the March 1980 Board decision also implied 
that the in-service problems that began in 1955 following 
a lifting accident were a natural progression of 
preexisting fracture of the left forearm.  The March 1980 
Board decision somewhat inconsistently appears to have 
attempted to relate the increased disability or increased 
symptoms to the preexisting fracture, as a natural 
progression of symptomatology, even though it had found 
that there was in fact no increase in severity (thus there 
would have been no "progression").  

The March 1980 Board decision reasoned that the problems 
the veteran experienced in service beginning in 1955 were 
"clearly related to the [pre-service] surgical procedure," 
that it was "not unusual for pins or other surgical 
appliances to need repair or removal if damaged while 
subject to stress," and that the in-service surgery "was 
for the correction of the problem that had existed all 
along."  The March 1980 Board decision, however, did not 
enter a finding of fact or conclusion of law that any 
increase in disability during service was "due to the 
natural progress of the disease."  Moreover, there was no 
medical basis in the record for this independent medical 
conclusion by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board may not substitute its 
"own unsubstantiated medical conclusions" for medical 
evidence of record).  For these reasons, the March 1980 
Board decision, while suggesting natural progress of 
preexisting disability, did not actually make that finding 
of fact or conclusion of law.  As a result, the 
presumption of aggravation by increased disability in 
service was not rebutted by a finding of natural progress 
of preexisting disability during service, as required by 
the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
extant at that time.  

Because the Board undebatably erred in its in its factual 
finding that no increase in preexisting left arm fracture 
disability occurred in service, it consequently 
undebatably erred in its legal conclusion that the 
veteran's preexisting left arm fracture disability was not 
aggravated by service.  But for the factual and legal 
errors in the March 1980 Board decision, the outcome of 
the claim would have been a grant of the appeal for 
service connection for postoperative residuals of a 
fractured left forearm.  For these reasons, the Board 
finds that the March 1980 Board decision to deny an appeal 
for service connection for postoperative residuals of a 
fractured left forearm is clearly and unmistakably 
erroneous, and must be reversed.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400-20.1411.  In light of the grant 
of the motion on this basis, the Board need not reach the 
moving party's additional contention regarding error in 
the Board's March 1980 finding that postoperative 
residuals of a fractured left forearm were a preexisting 
"disease" (or injury). 




ORDER

The March 1980 Board decision to deny an appeal for 
service connection for postoperative residuals of a 
fractured left forearm, having involved CUE, is reversed, 
and service connection for postoperative residuals of a 
fractured left forearm is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



